Citation Nr: 0718387	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed disability 
manifested by loss of strength of the right hand, to include 
as secondary to service-connected ankylosis of the right 
little finger.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1991 to May 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

In January 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   The veteran is currently service-connected for ankylosis 
of the right little finger, rated as 10 percent disabling.  

3.  The currently demonstrated right hand weakness is shown 
as likely as not to be due to his service-connected little 
finger disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by loss of strength of the right hand 
is proximately due to or the result of the service-connected 
ankylosis of the right little finger.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2006)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In January 2005 the Board remanded the claim for a VA medical 
examination that in October 2006. The VA physician opined 
that the current hand disability was related to his service-
connected injury and multiple surgeries the veteran had in 
service.  The VA physician stated that the veteran's right 
hand, dominant hand, strength loss was likely related to the 
inability to grip tightly secondary to the ankylosed proximal 
interphalangeal (PIP) joint of the little finger.  

The RO's December 2006 Supplemental Statement of the Case 
(SSOC) adjudicated the issue of service connection for 
claimed disability manifested by loss of strength of the 
right hand as secondary to the service-connected ankylosis of 
the right little finger, currently evaluated at 10 percent 
disabled, effective on May 29, 2002.  

In the SSOC the RO stated that service connection for claimed 
disability manifested by loss of strength of the right hand 
could not be granted because it would be considered 
pyramiding for the same disability, which is not allowed by 
law.  

The Board notes that the evaluation of the same manifestation 
under different diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Also, the Board notes that 38 U.S.C.A. sec. 1155 
implicitly contains the concept that the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 
Vet. App. 203 (1993)  

However, the Board notes that if a veteran has separate and 
distinct manifestations relating to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

The Board notes that the service-connected ankylosis of the 
right little finger is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5156, which does not account for loss of 
strength of the hand.  

As such, the veteran can be service-connected for the claimed 
disability manifested by loss of strength of the right hand 
as secondary to service-connected ankylosis of the right 
little finger without pyramiding.  

The Board finds that the veteran's symptoms are separately 
compensable under the rating schedule and separate ratings 
are appropriate at this time.  

The Board notes that service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran asserts that his right hand has lost strength due 
to his service-connected ankylosis of right little finger.  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  

In August 2002, the veteran had a VA medical examination.  In 
September 1991, the veteran had a dislocation and fracture of 
the right small finger.   The VA physician noted that the 
veteran underwent several operations and had ankylosis with 
fixed position of the PIP joint with no range of motion at 
that joint.  

The VA physician noted that the veteran had normal metacarpal 
phalangeal (MP) and distal interphanlangeal (DIP) joints of 
the hand, the fifth PIP joint was enclosed in a fixed 
position at 60 degrees of flexion.  

At an October 2006 VA medical examination, the VA physician 
opined that the veteran's current hand disability was related 
to his service-connected injury and multiple surgeries the 
veteran had in service.  

The VA physician stated that the right hand, the dominant 
hand, had strength loss that was likely related to the 
inability to grip tightly secondary to the ankylosed PIP 
joint of the little finger.  The VA physician stated that it 
also limited the veteran's non-job related activities which 
took away from the veteran's quality of life.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

After careful review of the recent VA examination findings, 
the Board finds that the  veteran does have additional 
disability manifested by loss of strength of the right hand 
as secondary to the service-connected ankylosis of the right 
little finger due to fracture and surgical residuals.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, service connection for the disability 
manifested by loss of strength of the right hand as secondary 
to service-connected ankylosis of the right little finger is 
warranted.  



ORDER

Service connection for disability manifested by loss of 
strength of the right hand as secondary to service-connected 
ankylosis of the right little finger is granted.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


